Opinion issued April 28, 2015




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-13-00046-CV
                           ———————————
                           ANNIE EAST, Appellant
                                       V.
         SOUTHWEST CIMM’S INC. D/B/A BURGER KING #1002
              A/K/A CIMM’S INCORPORATED, Appellee


            On Appeal from the County Civil Court at Law No. 2
                          Harris County, Texas
                       Trial Court Case No. 997701


                         MEMORANDUM OPINION

      Appellant, Annie East, has filed two unopposed motions to dismiss this

appeal, informing the Court that “all matters in controversy” between the parties
have been “settled” and “resolved.” See TEX. R. APP. P. 42.1(a)(1). The parties

have agreed that each will bear its own costs. See TEX. R. APP. P. 42.1(d).

      We grant the motions and dismiss the appeal.           See TEX. R. APP. P.

42.1(a)(1). We withdraw our August 28, 2014 majority and dissenting opinions

and judgment. See TEX. R. APP. P. 42.1(c). We dismiss all other pending motions

as moot.

                                PER CURIAM

Panel consists of Justices Jennings, Brown, and Lloyd.




                                         2